Fourth Court of Appeals
                                       San Antonio, Texas
                                                June 5, 2015

                                           No. 04-15-00335-CR

                                       IN RE Roland S. PERKINS

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Rebeca C. Martinez, Justice

       On June 1, 2015, relator filed a pro se petition for writ of mandamus and judgment nunc
pro tunc. The court has determined it lacks jurisdiction to consider relator’s petition.
Accordingly, relator’s petition is DISMISSED FOR LACK OF JURISDICTION. The court’s
opinion will issue at a later date.

           It is so ORDERED on June 5, 2015.




                                                            _________________________________
                                                            Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of June, 2015.



                                                            ___________________________________
                                                            Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2012CR5082, styled The State of Texas v. Ronald S. Perkins, pending in
the 144th Judicial District Court, Bexar County, Texas, the Honorable Lorina Rummel presiding.